DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/068,028.  Responsive to the preliminary amendment filed 7/3/2018, claims 1-20 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2016/080205, filed on 12/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2018 has been considered by the examiner.

The listing of references in the specification, e.g. paragraph [0003], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Specification
The disclosure is objected to because of the following informalities: specific references to claim numbers should be removed, e.g. paragraph [0005], since claim numbering and scope are subject to change during prosecution.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities:
Paragraphs [0022] and [0023], line 2, “conventional” should be removed unless Applicant intends to refer to the embodiments of Figs. 4b and 5b as “conventional”.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2, “the operation device” should be changed to - -the operating device- - for claim consistency (see Claim 1, line 1).  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 4, “monitor” should be changed to - -monitors- -.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  lines 4-5, “the operator” should be changed to - -an operator- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 11, “sensor detect” should be changed to - -sensor detects- -.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 1, “the operation device” should be changed to - -the operating device- - for claim consistency (see Claim 12, line 1).  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 4, “mode D” should be changed to - -mode (D)- - for claim consistency.  Appropriate correction is required.

Note, Applicant’s attention is drawn to Claim 20 which currently depends from Claim 1 and may have been intended to depend from Claim 12 instead.  

Claim 20 is objected to because of the following informalities:  line 2, “apparatus is comprises” should be changed to - -apparatus comprises- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/024708 A1.

	Regarding Claim 1, WO 2015/024708 A1 discloses an operating device for a shift by wire assembly in an automobile (see Fig. 3), the operating device comprising a selection apparatus (1) configured to select an operation mode of a plurality of operation modes (generally indicated at 27) of the automobile, wherein the plurality of operation modes comprises a reverse operation mode (R), a neutral operation mode (N) and a drive operation mode (D/S), the selection apparatus is further configured to select an autonomous drive operation mode (IPA).

Regarding Claim 2, WO 2015/024708 A1 discloses the operating device is configured to output an operation mode selection signal for selecting the autonomous drive operation mode (IPA) only when the drive operation mode is engaged (IPA is only accessible passing through D/S).

Regarding Claim 3, WO 2015/024708 A1 discloses the operation mode is selectable according to a shift pattern of the selection apparatus (1), wherein the shift pattern is arranged such that a position in the shift pattern for selecting the autonomous drive operation mode (IPA) can only be reached from a position in the shift pattern for selecting the drive operation mode (D/S; IPA is only accessible passing through D/S).

Regarding Claim 4, WO 2015/024708 A1 discloses the operating device comprises a first shift gate (S1) for selecting the reverse operation mode (R), the neutral operation mode (N), and the drive operation mode (D/S), and a second shift gate (S3) for selecting the autonomous drive operation mode (IPA).

Regarding Claim 5, WO 2015/024708 A1 discloses the second shift gate (S3) intersects with the first shift gate (S1) at a position of the first shift gate for selecting the drive operation mode (D/S).

Regarding Claim 10, WO 2015/024708 A1 discloses the selection apparatus (1) comprises one or more of the following: a joystick (generally indicated at 1) and a mouse control device, and wherein the one or more of the joystick (1) and the mouse control device comprises a selection switch (A3.1, R3.1 or A3.2) for selecting the autonomous drive operation mode (IPA).

Regarding Claim 12, WO 2015/024708 A1 discloses an operating device for a shift by wire assembly in an automobile (see Fig. 3), the operating device comprising a selection apparatus (1) configured to select an operation mode of a plurality of operation modes (generally indicated at 27) of the automobile, wherein the plurality of operation modes comprises a reverse operation mode (R), a neutral operation mode (N), a drive operation mode (D/S), and an autonomous drive operation mode (IPA).

Regarding Claim 13, WO 2015/024708 A1 discloses the operating device is configured to output a signal for selecting the autonomous drive operation mode (IPA) only when the drive operation mode (D) is engaged (IPA is only accessible passing through D/S).

Regarding Claim 14, WO 2015/024708 A1 discloses the plurality of operation modes (27) are selectable according to a shift pattern of the selection apparatus, wherein the shift pattern is arranged such that a position in the shift pattern for selecting the autonomous drive operation mode (IPA) can only be reached from a position in the shift pattern for selecting the drive operation mode (D/S; IPA is only accessible passing through D/S).

Regarding Claim 15, WO 2015/024708 A1 discloses the operating device comprises a first shift gate (S1) for selecting the reverse operation mode (R), the neutral operation mode (N), and the drive operation mode (D/S), and a second shift gate (S3) for selecting the autonomous drive operation mode (IPA).

Regarding Claim 16, WO 2015/024708 A1 discloses the second shift gate (S3) intersects with the first shift gate (S1) at a position of the first shift gate for selecting the drive operation mode (D/S).

Regarding Claim 20, WO 2015/024708 A1 the selection apparatus comprises one of a joystick (generally indicated at 1) or a mouse control device, and the one of the joystick (1) or the mouse control device comprises a selection switch (A3.1, R3.1 or A3.2) configured to select the autonomous drive operation mode (IPA).

Claim(s) 1, 7, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2007 029 594 A1.

Regarding Claim 1, DE 10 2007 029 594 A1 discloses an operating device for a shift by wire assembly in an automobile (see Figs. 1-13), the operating device comprising a selection apparatus (2) configured to select an operation mode of a plurality of operation modes (PRND, 1, 252) of the automobile, wherein the plurality of operation modes comprises a reverse operation mode (R), a neutral operation mode (N) and a drive operation mode (D), the selection apparatus is further configured to select an autonomous drive operation mode (1 or 252).

Regarding claim 7, DE 10 2007 029 594 A1 discloses the selection apparatus (2) is embodied as a rotary control device comprising a selection switch (e.g., Fig. 13) for selecting the autonomous drive operation mode (1), wherein the selection switch is arranged along an axis of rotation of the rotary control device (e.g., Fig. 13).

Regarding Claim 12, DE 10 2007 029 594 A1 discloses an operating device for a shift by wire assembly in an automobile (see Figs. 1-13), the operating device comprising a selection apparatus (2) configured to select an operation mode of a plurality of operation modes (PRND, 1, 252) of the automobile, wherein the plurality of operation modes comprises a reverse operation mode (R), a neutral operation mode (N), a drive operation mode (D), and an autonomous drive operation mode (1 or 252).

Regarding Claim 18, DE 10 2007 029 594 A1 discloses the selection apparatus (2) comprises a rotary control device including a selection switch (e.g., Fig. 13) configured to select the autonomous drive operation mode (1), wherein the selection switch is arranged along an axis of rotation of the rotary control device (e.g., Fig. 13).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SZYBALSKI et al. (US 8,260,482).

Regarding Claim 1, SZYBALSKI et al. discloses an operating device for a shift by wire assembly in an automobile (see Figs. 2, 5 and 10), the operating device comprising a selection apparatus (220) configured to select an operation mode of a plurality of operation modes of the automobile (see column 7, line 2, “gear shifter”), wherein the plurality of operation modes comprises a reverse operation mode (see column 7, line 2, “gear shifter”), a neutral operation mode (see column 7, line 2, “gear shifter”) and a drive operation mode (see column 7, line 2, “gear shifter”), the selection apparatus is further configured to select an autonomous drive operation mode (see column 6, line 63 through column 7, line 59).

Regarding Claim 11, SZYBALSKI et al. discloses an automobile (see Figs. 2, 5 and 10) comprising an operating device according claim 1 (see rejection above), the automobile further comprising: an automatized steering wheel (210) comprising a sensor that monitors whether an operator (290) is contacting the automatized steering wheel; and an evaluation unit and a communication pathway for transferring data between the evaluation unit and the automatized steering wheel and between the evaluation unit and the operating device, wherein the automobile engages the autonomous drive operation mode when a corresponding selection signal for selecting the autonomous drive operation mode is transferred via the communication pathway to the evaluation unit and when the sensor detects that the operator has released the automatized steering wheel (see column 6, line 63 through column 7, line 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2007 029 594 A1.

Regarding claim 6, DE 10 2007 029 594 A1 discloses the operating device according to claim 1, described in detail above, wherein the selection apparatus (2) is embodied as a rotary control device (e.g., Fig. 13) configured to select the autonomous drive operation mode (252) by pressing a switch immediately following a rotary position for selecting the drive operation mode (D).
However, DE 10 2007 029 594 A1 does not disclose selecting the autonomous drive operation mode by rotating to the additional position immediately following the rotary position for selecting the drive operation mode.
It would have been obvious to one of ordinary skill in the art prior to the effecting filing date of the claimed invention to have the selection apparatus of DE 2007 029 594 A1 select the autonomous drive operation mode by rotating to the additional position immediately following the rotary position for selecting the drive operation mode since the simple substitution of one known selection means (push activated switch) for an equivalent other selection means (rotary selection switch) yields predictable results.

Regarding claim 17, DE 10 2007 029 594 A1 as modified above discloses the operating device according to claim 12, described in detail above, wherein the selection apparatus (2) is embodied as a rotary control device (e.g., Fig. 13) configured to select the autonomous drive operation mode (252) by rotating the rotary control device to an additional rotary position (252) adjacent a rotary position for selecting the drive operation mode (D).

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/024708 A1 in view of EP 2 075 490 A2.

Regarding claims 8, 9 and 19, WO 2015/024708 A1 discloses the operating device according to claims 1 and 12, described in detail above, but does not disclose the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode.
EP 2 075 490 A2 discloses an operating device for a shift by wire assembly (see Figs. 2A, 2B, 14A, 14B, 14C, 14D, 14E) the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode (see paragraph [0097]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the operating device of WO 2015/024708 A1 the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode, as disclosed by EP 2 075 490 A2, for the predictable result of allowing a redundant control process to circumvent selector apparatus abnormalities (see paragraph [0097] in EP 2 075 490 A2).

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2007 029 594 A1 in view of EP 2 075 490 A2.

Regarding claims 8, 9 and 19, DE 10 2007 029 594 A1 discloses the operating device according to claims 1 and 12, described in detail above, but does not disclose the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode.
EP 2 075 490 A2 discloses an operating device for a shift by wire assembly (see Figs. 2A, 2B, 14A, 14B, 14C, 14D, 14E) the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode (see paragraph [0097]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the operating device of DE 10 2007 029 594 A1 the selection apparatus comprises a touch sensitive display, wherein the touch sensitive display is configured to detect a touch gesture of an operator corresponding to the selection of the operation mode; wherein the touch sensitive display is configured to display an image, said image being a graphical, interactive user-interface object moveable according to the touch gesture of the operator into a predetermined area of the touch sensitive display for selecting the drive operation mode, and movable through the predetermined area to an autonomous drive selection area for selecting the autonomous drive operation mode, as disclosed by EP 2 075 490 A2, for the predictable result of allowing a redundant control process to circumvent selector apparatus abnormalities (see paragraph [0097] in EP 2 075 490 A2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HEO et al. (US 2018/0320780 A1) discloses a transmission apparatus (see ABSTRACT).
BATTLOGG (US 2016/0378131 A1) discloses a rotating control element (see ABSTRACT).
CULLINANE et al. (US 2014/0156134 A1) discloses an autonomous driving control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655